DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: on page 1, paragraph [0001], line 2 of the specification, after “No.”, insert “11,070,871” for filling in the blanks.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 16 of U.S. Patent No. 11,070,871. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of current Application ‘759 is similar to the combination of claims 11 and 16 of Patent ‘871 in that claim 2 of current Application ‘759 discloses “…An apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to: generate a first hint value based on a first characteristic associated with a media presentation, the first characteristic indicative of a commercial transition; generate a second hint value based on a second characteristic associated with the media presentation, the second characteristic indicative of the commercial transition; determine an aggregated weighted hint value based on the first hint value and the second hint value; and indicate a presence of the commercial transition associated with the media presentation based on a determination that the aggregated weighted hint value satisfies a threshold”.  And claim 11 of Patent ‘871 discloses “…A computer system, comprising memory; and a processor to execute computer readable instructions to… amount of audio randomness satisfying the random level threshold… indicate the inter-segment audio frame is associated with a commercial transition”, and claim 16 of Patent ‘871 discloses “…in response to the amount of audio randomness satisfying the random level threshold, generate a first hint value based on the amount of audio randomness, the amount of audio randomness being a first characteristic associated with the media presentation indicative of a possible commercial transition;  generate a second hint value in response to detecting a second characteristic associated with the media presentation indicative of the possible commercial transition; weight the first and second hint values; determine an aggregate weighted hint value based on the first and second weighted hint values; and confirm a presence of the commercial transition associated with the media presentation based on the aggregate weighted hint value”.  Thus, the threshold to which the aggregate weighted hint value is derived from audio randomness or audio levels being present in the frames for determining the presence of a commercial transition.  Thus, claim 2 of present Application ‘759 is anticipated by the combination of claims 11 and 16 of Patent ‘871.
Regarding claim 9, claim 9 of current Application ‘759 is analyzed in a similar manner as stated for claim 2 of current Application ‘759, in that claim 9 of current Application ‘759 is a non-transitory computer readable medium claim. of Patent ‘871
Regarding claim 16, claim 16 of current Application ‘759 is analyzed in a similar manner as stated for claim 2 of current Application ‘759, in that claim 16 of current Application ‘759 is a method claim. Thus, claim 16 of present Application ‘759 is anticipated by the combination of claims 11 and 16 of Patent ‘871.

Claims 3, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14 of U.S. Patent No. 11,070,871. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of current Application ‘759 is similar to the combination of claims 11 and 14 of Patent ‘871 in that claim 3 of current Application ‘759 discloses “wherein the threshold is a first threshold, the first characteristic is an amount of audio randomness in an inter-segment audio frame of the media presentation, and the processor circuitry is to: determine the amount of audio randomness being based on a random-factor ratio; and Preliminary AmendmentDocket No. 20004/451US07 U.S. Serial No. 17/374,759generate the first hint value based on a comparison of the amount of audio randomness to a second threshold”.  And claim 11 of Patent ‘871 discloses “…compare an amount of audio randomness in an inter-segment audio frame of a media presentation to a random level threshold, the amount of audio randomness being based on a random-factor ratio”, and claim 14 of Patent ‘871 discloses “…determine the amount of audio randomness of the audio frame in response to detecting quiet audio in the audio frame”.  The first threshold is from audio randomness in the inter-segment audio frame, and that the second threshold is based on the detection of quiet audio in the audio frame since silence or near silent audio levels can trigger the detection of a commercial transition.   Thus, claim 3 of present Application ‘759 is anticipated by the combination of claims 11 and 14 of Patent ‘871.
Regarding claim 10, claim 10 of current Application ‘759 is analyzed in a similar manner as stated for claim 3 of current Application ‘759, in that claim 10 of current Application ‘759 is a non-transitory computer readable medium claim. Thus, claim 10 of present Application ‘759 is anticipated by the combination of claims 11 and 14 of Patent ‘871.
Regarding claim 17, claim 17 of current Application ‘759 is analyzed in a similar manner as stated for claim 3 of current Application ‘759, in that claim 17 of current Application ‘759 is a method claim. Thus, claim 17 of present Application ‘759 is anticipated by the combination of claims 11 and 14 of Patent ‘871.
Claims 4, 5, 7, 11, 12, 14, 18, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 16 of U.S. Patent No. 11,070,871 in view of Dimitrova (US 2002/0186768).
	Regarding claim 4, claims 11 and 16 of Patent ‘871 do not disclose wherein the second characteristic is a presence of at least one of a change in box-formatting between consecutive video frames, an audio format change, an aspect ratio change, a timestamp discontinuity, a closed-captioning text discontinuity, or a commercial insertion opportunity code. However, Dimitrova teaches wherein the second characteristic is a presence of at least one of a change in box-formatting between consecutive video frames, an audio format change, an aspect ratio change, a timestamp discontinuity, a closed-captioning text discontinuity, or a commercial insertion opportunity code (paragraph [112], Dimitrova discloses the box change detection, wherein paragraph [111], Dimitrova discloses detection of commercials can be performed over a sequence of frames).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claims 11 and 16 of Patent ‘871 and Dimitrova together as a whole for permitting accurate detection of commercials in a variety of situations for signaling advertisement transitions.
	Regarding claims 11 and 18, the limitations of claims 11 and 18 of current Application ‘759 are analyzed in a similar manner as claim 4 of current Application ‘759. 
	Regarding claim 5, claims 11 and 16 of Patent ‘871 do not disclose wherein the processor circuitry is to identify the change in the box-formatting between the consecutive video frames by monitoring for screen filler areas in edges in a video frame of the consecutive video frames. However, Dimitrova teaches wherein the processor circuitry is to identify the change in the box-formatting between the consecutive video frames by monitoring for screen filler areas in edges in a video frame of the consecutive video frames (paragraph [112], Dimitrova discloses detection a change in box formatting, wherein paragraph [111], Dimitrova discloses detection of commercials can be performed over a sequence of frames).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claims 11 and 16 of Patent ‘871 and Dimitrova together as a whole for permitting accurate detection of commercials in a variety of situations for signaling advertisement transitions.
Regarding claims 12 and 19, the limitations of claims 12 and 19 of current Application ‘759 are analyzed in a similar manner as claim 5 of current Application ‘759.
	Regarding claim 7, claims 11 and 16 of Patent ‘871 do not disclose wherein the processor circuitry is to indicate the presence of the commercial transition by transmitting a message indicative of the commercial transition to a commercial identification system, the transmission of the message to cause the commercial identification system to identify a commercial following the commercial transition.  However, Dimitrova teaches wherein the processor circuitry is to indicate the presence of the commercial transition by transmitting a message indicative of the commercial transition to a commercial identification system, the transmission of the message to cause the commercial identification system to identify a commercial following the commercial transition (paragraph [108], Dimitrova discloses flags and indicators are utilized for identifying commercials).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claims 11 and 16 of Patent ‘871 and Dimitrova together as a whole for permitting accurate detection of commercials in a variety of situations for signaling advertisement transitions.
Regarding claims 14 and 21, the limitations of claims 14 and 21 of current Application ‘759 are analyzed in a similar manner as claim 7 of current Application ‘759.

Claims 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 16 of U.S. Patent No. 11,070,871 in view of Hauser (US 2004/0226035).
Regarding claim 8, claims 11 and 16 of Patent ‘871 do not disclose wherein the media presentation is associated with a monitored digital television feed.  However, Hauser teaches wherein the media presentation is associated with a monitored digital television feed (paragraph [34], Hauser discloses detection of commercials of a digital television signal feed).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claims 11 and 16 of Patent ‘871 and Hauser together as a whole for clearly detecting advertisements in a video for monitoring viewing habits of viewers with respect to television programs so as to identify targeted ads for the current viewing demographic.
Regarding claim 15, the limitations of claim 15 of current Application ‘759 is analyzed in a similar manner as claim 8 of current Application ‘759.

Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 20 of U.S. Patent No. 10,028,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of current Application ‘759 is similar to the combination of claims 15 and 20 of Patent ‘014 in that claim 9 of current Application ‘759 discloses “…A non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least: generate a first hint value based on a first characteristic associated with a media presentation, the first characteristic indicative of a commercial transition; generate a second hint value based on a second characteristic associated with the media presentation, the second characteristic indicative of the commercial transition; determine an aggregated weighted hint value based on the first hint value and the second hint value; and indicate a presence of the commercial transition associated with the media presentation based on a determination that the aggregated weighted hint value satisfies a threshold”.  And claim 15 of Patent ‘014 discloses “…A non-transitory computer readable medium comprising instructions that, when executed, cause a processor to… amount of audio randomness satisfying the random level threshold… indicate the inter-segment audio frame is associated with the commercial transition”, and claim 20 of Patent ‘014 discloses “…in response to the amount of audio randomness satisfying the random level threshold, generate a first hint value based on the amount of audio randomness, the amount of audio randomness being a first characteristic associated with the media presentation indicative of a possible commercial transition; generate a second hint value in response to detecting a second characteristic associated with the media presentation indicative of the possible commercial transition; weight the first and second hint values; determine an aggregate weighted hint value based on the first and second weighted hint values; and confirm a presence of the commercial transition associated with the media presentation based on the aggregate weighted hint value”.  Thus, the threshold to which the aggregate weighted hint value is derived from audio randomness or audio levels being present in the frames for determining the presence of a commercial transition.  Thus, claim 9 of present Application ‘759 is anticipated by the combination of claims 15 and 20 of Patent ‘014.
Regarding claim 2, claim 2 of current Application ‘759 is analyzed in a similar manner as stated for claim 2 of current Application ‘759, in that claim 2 of current Application ‘759 is an apparatus claim. Thus, claim 2 of present Application ‘759 is anticipated by the combination of claims 15 and 20 of Patent ‘014.
Regarding claim 16, claim 16 of current Application ‘759 is analyzed in a similar manner as stated for claim 2 of current Application ‘759, in that claim 16 of current Application ‘759 is a method claim. Thus, claim 16 of present Application ‘759 is anticipated by the combination of claims 15 and 20 of Patent ‘014.

Claims 3, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 18 of U.S. Patent No. 10,028,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of current Application ‘759 is similar to the combination of claims 15 and 18 of Patent ‘014 in that claim 10 of current Application ‘759 discloses “wherein the threshold is a first threshold, the first characteristic is an amount of audio randomness in an inter-segment audio frame of the media presentation, and the processor circuitry is to: determine the amount of audio randomness being based on a random-factor ratio; and Preliminary AmendmentDocket No. 20004/451US07 U.S. Serial No. 17/374,759generate the first hint value based on a comparison of the amount of audio randomness to a second threshold”.  And claim 15 of Patent ‘014 discloses “…compare an amount of audio randomness in an inter-segment audio frame of a media presentation to a random level threshold, the amount of audio randomness being based on a random-factor ratio”, and claim 18 of Patent ‘014 discloses “…determine the amount of audio randomness of the audio frame in response to detecting quiet audio in the audio frame”.  The first threshold is from audio randomness in the inter-segment audio frame, and that the second threshold is based on the detection of quiet audio in the audio frame since silence or near silent audio levels can trigger the detection of a commercial transition.   Thus, claim 10 of present Application ‘759 is anticipated by the combination of claims 15 and 18 of Patent ‘014.
Regarding claim 3, claim 3 of current Application ‘759 is analyzed in a similar manner as stated for claim 10 of current Application ‘759, in that claim 3 of current Application ‘759 is an apparatus claim. Thus, claim 3 of present Application ‘759 is anticipated by the combination of claims 15 and 18 of Patent ‘014.
Regarding claim 17, claim 17 of current Application ‘759 is analyzed in a similar manner as stated for claim 10 of current Application ‘759, in that claim 17 of current Application ‘759 is a method claim. Thus, claim 17 of present Application ‘759 is anticipated by the combination of claims 15 and 18 of Patent ‘014.
Claims 4, 5, 7, 11, 12, 14, 18, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 20 of U.S. Patent No. 10,028,014 in view of Dimitrova (US 2002/0186768).
	Regarding claim 11, claims 15 and 20 of Patent ‘014 do not disclose wherein the second characteristic is a presence of at least one of a change in box-formatting between consecutive video frames, an audio format change, an aspect ratio change, a timestamp discontinuity, a closed-captioning text discontinuity, or a commercial insertion opportunity code. However, Dimitrova teaches wherein the second characteristic is a presence of at least one of a change in box-formatting between consecutive video frames, an audio format change, an aspect ratio change, a timestamp discontinuity, a closed-captioning text discontinuity, or a commercial insertion opportunity code (paragraph [112], Dimitrova discloses the box change detection, wherein paragraph [111], Dimitrova discloses detection of commercials can be performed over a sequence of frames).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claims 15 and 20 of Patent ‘014 and Dimitrova together as a whole for permitting accurate detection of commercials in a variety of situations for signaling advertisement transitions.
	Regarding claims 4 and 18, the limitations of claims 4 and 18 of current Application ‘759 are analyzed in a similar manner as claim 11 of current Application ‘759. 
	Regarding claim 12, claims 15 and 20 of Patent ‘014 do not disclose wherein the instructions are to cause the at least one processor circuitry is to identify the change in the box-formatting between the consecutive video frames by monitoring for screen filler areas in edges in a video frame of the consecutive video frames. However, Dimitrova teaches wherein the instructions are to cause the at least one processor circuitry is to identify the change in the box-formatting between the consecutive video frames by monitoring for screen filler areas in edges in a video frame of the consecutive video frames (paragraph [112], Dimitrova discloses detection a change in box formatting, wherein paragraph [111], Dimitrova discloses detection of commercials can be performed over a sequence of frames).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claims 15 and 20 of Patent ‘014 and Dimitrova together as a whole for permitting accurate detection of commercials in a variety of situations for signaling advertisement transitions.
Regarding claims 5 and 19, the limitations of claims 5 and 19 of current Application ‘759 are analyzed in a similar manner as claim 12 of current Application ‘759.
Regarding claim 14, claims 15 and 20 of Patent ‘014 do not disclose wherein the instructions are to cause the at least one processor to transmit a message indicative of the commercial transition to a commercial identification system, the transmission of the message to cause the commercial identification system to identify a commercial following the commercial transition.  However, Dimitrova teaches wherein the instructions are to cause the at least one processor to transmit a message indicative of the commercial transition to a commercial identification system, the transmission of the message to cause the commercial identification system to identify a commercial following the commercial transition (paragraph [108], Dimitrova discloses flags and indicators are utilized for identifying commercials).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claims 15 and 20 of Patent ‘014 and Dimitrova together as a whole for permitting accurate detection of commercials in a variety of situations for signaling advertisement transitions.
Regarding claims 7 and 21, the limitations of claims 7 and 21 of current Application ‘759 are analyzed in a similar manner as claim 14 of current Application ‘759.

Claims 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 20 of U.S. Patent No. 10,028,014 in view of Hauser (US 2004/0226035).
Regarding claim 15, claims 15 and 20 of Patent ‘014 do not disclose wherein the media presentation is associated with a monitored digital television feed.  However, Hauser teaches wherein the media presentation is associated with a monitored digital television feed (paragraph [34], Hauser discloses detection of commercials of a digital television signal feed).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claims 15 and 20 of Patent ‘014 and Hauser together as a whole for clearly detecting advertisements in a video for monitoring viewing habits of viewers with respect to television programs so as to identify targeted ads for the current viewing demographic.
Regarding claim 8, the limitations of claim 8 of current Application ‘759 are analyzed in a similar manner as claim 15 of current Application ‘759.
Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488